Citation Nr: 1605814	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  11-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel











INTRODUCTION

The Veteran had active service from September 1990 to January 1993, and served in the Army National Guard with periods of active duty for special work (ADSW) pursuant to 32 U.S.C.S. § 503 (defined as active duty training (ACDUTRA)) from June 2005 to March 2006 and June 2006 to June 2007.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision issued by the RO.

In July 2014, the Board remanded this matter for further evidentiary development.  

In a November 2014 rating decision, the RO granted entitlement to service connection for depressive disorder due to chronic pain rated as 50 percent disabling effective June 12, 2007.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran seeks entitlement to service connection for a left knee disorder.  His theory of entitlement to the benefit sought in this matter has been limited to that of secondary service connection.   Specifically, he contends that he has a left knee disorder that is secondary to his service-connected right knee, low back, and bilateral ankle disabilities.  In his July 2007 statement associated with his claim, the Veteran asserted that he has had severe pain in his left knee from shifting his weight to compensate for his right leg injuries.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A March 2009 private opinion by Dr. H. Harris stated that the Veteran's left knee pain was probably secondary to his chronic low back pain that stemmed from degenerative joint disease and his previous right knee and ankle injuries while on active duty.  

Following an August 2011 VA examination, the VA examiner opined that it was less likely than not that the Veteran's current left knee disorder was caused by his in-service back condition.  
A December 2011 VA examination revealed left knee pain on range of motion testing.  The Veteran was diagnosed with left knee chondromalacia.  The examiner noted the Veteran's history of overcompensating for his right knee, which led to having left knee pain. 

By way of a July 2014 Board remand, the Board pointed out that neither the March 2009 nor the August 2011 opinion provided adequate rationale for the respective opinion.  Furthermore, the December 2011 VA examination did not articulate an etiology opinion with regard to the diagnosed left knee disorder.  Thus, the Board found that an additional VA examination was necessary to address whether the claimed left knee disorder, was caused or aggravated by his service-connected lumbar spine or right knee disabilities.

Accordingly, pursuant to the July 2014 Board remand, the Veteran was afforded another VA examination in October 2014.  The Veteran stated that his left knee problems began one to two months following his service-connected right knee and left ankle injuries.  He stated that he had no specific injury to the left knee during active duty and attributed his pain to favoring of the right knee.  He related that he had received no treatment for the left knee in service other than medications and experienced progressively increasing pain ever since.  Upon examination, the Veteran was diagnosed with left knee strain.  The examiner opined that the Veteran's left knee disorder was less likely than not proximately due to or the result of his service-connected condition.  The examiner reasoned that there was no gait disturbance of sufficient severity or leg length discrepancy to suggest either the lumbar spine or the right knee as etiology for his left knee strain.  The examiner opined that the Veteran's current left knee strain was likely the result of wear and tear over time since discharge.

Although the Board finds the October 2014 VA examination to be adequate as to the issue of whether the claimed left knee disorder was caused or aggravated by his service-connected lumbar spine or right knee disabilities, the opinion does not address whether his left knee disorder is secondary to his service-connected bilateral ankle disabilities.  Therefore, the Board finds that an addendum opinion must be obtained as to whether the Veteran's currently diagnosed left knee strain was at least as likely as not caused by or aggravated by his service-connected bilateral ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, to the October 2014 VA examiner for an addendum opinion.  If the examiner who drafted the October 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following question:

Is it is at least as likely as not (50 percent probability or better) that the service-connected left ankle or right ankle disabilities caused or aggravated the claimed left knee disorder?  If aggravation of a left knee disorder by the service-connected left ankle or right ankle disabilities is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


